ACCEPTED
                                                                   07-15-00199-CR
                                                      SEVENTH COURT OF APPEALS
                                                                AMARILLO, TEXAS
                                                             10/21/2015 4:33:11 PM
                                                                  Vivian Long, Clerk


            No. 07-15-00199-CR
            No. 07-15-00200-CR
                                                  FILED IN
                                           7th COURT OF APPEALS
        IN THE COURT OF APPEALS                AMARILLO, TEXAS
                                           10/21/2015 4:33:11 PM
                  FOR THE                        VIVIAN LONG
                                                    CLERK
 SEVENTH SUPREME JUDICIAL DISTRICT

                 OF TEXAS

              at Amarillo, Texas


      DESTANY JENEE (REED) LILES,
               Appellant,
                      v.
          THE STATE OF TEXAS,
                Appellee



Appealed from Cause No. 20,498-C and 24,698-C
              251 st District Court
            Randall County, Texas
      Hon. Ana Estevez, Presiding Judge


           APPELLANT'S BRIEF


                           James L. Abbott, Jr.
                           ABBOTT LAW OFFICE
                           Texas Bar No. 24006725
                           1105 S. Taylor Street
                           Amarillo, Texas 79101
                           Tel. (806) 331-5653
                           Fax (806) 331-5655

                           ATTORNEYS FOR APPELLANT
                   I.   IDENTITY OF PARTIES AND COUNSEL

       Appellant certifies that the following is a complete list of the parties,
attorneys, and any other person in the underlying cause of action:

1.    Trial Judge:         Hon. Anna Estevez, 251 st District Court, 501 S. Fillmore
                           Street, Amarillo, Texas 79101.

2.    Appellant:           Destany Jenee (Reed) Liles

3.    Counsel for Appellant: James L. Abbott, Jr., Texas Bar No. 24006725;
                        Abbott Law Office, 1105 S. Taylor Street, Amarillo,
                        Texas 79101, (806) 331-5653, (806) 331-5655 (facsimile).

4.   District Attorney: David Blount, Assistant Randall County District Attorney,
                        2309 Russell Long Blvd., Canyon, Texas 79015.


                                             Respectfully submitted,

Of Counsel:                                  ABBOTT LAW OFFICE
                                             1105 S. Taylor Street
                                             Amarillo, Texas 79101

 -iflrA~r
                                             (806) 331-5653
                                             (806) 331-5655 (fax)
J~.ABBOTT, JR.                               james@350Hope.com
State Bar Number 24006725
                                             ATTORNEYS FOR APPELLANT
                                          No. 07-15-00199-CR
                                          No. 07-15-00200-CR

                                DESTANY JENEE (REED) LILES,
                                         Appellant,
                                                        v.
                                       THE STATE OF TEXAS,
                                             Appellee

                                     II. TABLE OF CONTENTS

I.      IDENTITY OF PARTIES AND COUNSEL ................................................. ii

II.     TABLE OF CONTENTS ............................................................................... iii

III.    INDEX OF AUTHORITIES ........................................................................... v

IV.     STATEMENT OF THE CASE ....................................................................... 2

V.      ISSUES PRESENTED FOR REVIEW .......................................................... 3

        Issue No. 1: The evidence adduced at trial was legally insufficient to
                     support a conviction in this case.

        Issue No.2: The trial court abused its discretion in sentencing
                    Appellant to four years in the Texas Department of
                    Criminal Justice Institutional Division.

        Issue No.3: Appellant's rights were violated as counsel for Appellant
                    was ineffective.

VI.     STATEMENT OF FACTS ............................................................................. 3

VII.    SUMMARY OF THE ARGUMENT ............................................................. 5

VIII. ARGUMENT .................................................................................................. 5




                                                        111
               Point of Error No. 1 (Restated): ........................................................... 6
               Point of Error No. 2 (Restated): ........................................................... 8
               Point of Error No.3 (Restated): ......................................................... 10

IX.   PRA.YER....................................................................................................... 12

X.    CERTIFICATE OF SERVICE ..................................................................... 13




                                                        IV
                            III. INDEX OF AUTHORITIES

Cases

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) ............ 5

Blatt v. State, 588 S.W.2d 588, 592 (Tex.Crim.App.1979) ................................... 11

Ex parte Battle, 817 S.W.2d 81, 84 (Tex.Crim.App. 1991) ................................... 10

Ex parte Burns, 601 S.W.2d 370, 372 (Tex.Crim.App.1980) ................................ 11

Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013) ............................... 6

Harner v. State, 997 S.W.2d 695, 704 (Tex.App.-Texarkana 1999, no pet.) ......... 11

High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978) ..................................... 5

Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979) .............. 6

Jackson v. State, 680 S.W.2d 809, 814 (Tex.Crim.App.1984) ................................. 8

McFarlandv. State, 845 S.W.2d 824,842 (Tex.Crim.App.1992) .......................... 10

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.-San Antonio, 1984, no pet.) ... 5

Montgomery v. State, 810 S.W.2d 372, 380, 391 (Tex.Crim.App.1990) ................. 8

Porier v. State, 662 S.W.2d 602, 609 (Tex. Crim. App. 1984) ................................ 6

Solem v. Helm, 463 U.S. 277, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983) .................... 9

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674, 1984) 10

Tamminen v. State, 653 S.W.2d 799, 803 (Tex.Crim.App.1983) ............................. 8




                                              v
Statutes

Tex. Pen. Code Ann. §22.02 (Vernon 2015) ............................................................. 6

Tex. Pen. Code Ann. §§22.04 (Vernon 2015) ........................................................... 7




                                                  vi
                               No. 07-15-00199-CR
                               No. 07-15-00200-CR

                        DESTANY JENEE (REED) LILES,
                                 Appellant,

                                          V.

                             THE STATE OF TEXAS,
                                   Appellee



                              APPELLANT'S BRIEF




TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, DESTANY JENEE (REED) LILES, Appellant, and submits

this brief. Appellant will be referred to as "Appellant" or "Destany Liles." Appellee,

the State of Texas, will be referred to as "Appellee" or the "State." Since there are

two causes on appeal in this matter, all citations to the Clerk's Record (CR) will be

in the order of "(CR xx, xx)" where the citations are in the order of 20,498-C

[aggravated assault with a deadly weapon]; and 24,698-C [aggravated assault with a

deadly weapon].




                                          1
                        IV. STATEMENT OF THE CASE

      Nature of the case. The State of Texas charged Destany Liles by indictment

with the offense of aggravated assault with a deadly weapon. (CR 20,498-C 4). She

plead guilty to that offense on April 22, 2009, and was granted six years deferred

adjudication. (CR 20,498-C 17). The State filed its Motion to Revoke on December

13, 20 13, alleging that Ms. Liles had committed a new offense, that being the offense

charged in cause number 24,698-C.

      On October 16, 2013, Ms. Liles was indicted for the offense of aggravated

assault with a deadly weapon in cause number 24,698-C.

      Course ofproceedings. On Apri127, 2015, Ms. Liles plead "not true" to the

Motion to Revoke and "not guilty" to the new charge, and the consolidated matters

were tried to the Court. The trial court found the allegation in cause number 20,498-

C to be "true" and found Ms. Liles "guilty" of the offense in cause number 24,698-

C, and sentenced Ms. Liles to four years in TDCJ, with the sentences to run

concurrently. (CR 52, 37). Thereafter, and within the time limits of the T.R.A.P.,

Appellant filed her notice of appeal. (CR 59, 43).



      Trial court disposition. The trial court rendered judgment on the verdicts on

April27, 2015. (CR 52, 37).


                                          2
                    V. ISSUES PRESENTED FOR REVIEW


      Issue No. 1: The evidence adduced at trial was legally insufficient to
                   support a conviction in this case.

      Issue No.2: The trial court abused its discretion in sentencing
                  Appellant to four years in the Texas Department of
                  Criminal Justice Institutional Division.

      Issue No.3: Appellant's rights were violated as counsel for Appellant
                  was ineffective.


                          VI. STATEMENT OF FACTS

      Officer Aaron Fulcher, of the Amarillo Police Department, testified that on

September 28, 2013, he was called out to the 4100 block of Republic Avenue in

Randall County, Texas in regard to a fight with items being thrown out of a room.

(RR 25-26). When he arrived at the location, the door was open, and he could hear

a male and a female arguing. (RR 27). The male, identified as Ronald Liles, was

sitting on the couch and had injuries to his genitalia. (RR 28). The female was

identified as Destany Liles. (RR 29).

      Mr. Liles told the officer that there was a gun at the scene, and Mrs. Liles told

him that she had put the gun to her own head and then pointed it at Mr. Liles to keep

him from leaving the apartment. (RR 29). The officers located the weapon, a loaded


                                          3
.38 Smith & Wesson revolver, behind one of the bedroom doors. (RR 30-31).

       Mr. Liles had abrasions and scratches around his neck and was bleeding

through his khakis shorts. (RR 35). Mrs. Liles did not appear to have any injuries.

(RR 37).

       Ronald Liles, Appellant's ex-husband, testified that he had asked Mrs. Liles

for a divorce, and that she thought that he was cheating on her and staying out too

much. (RR 50). The fight escalated, and he grabbed a backpack so that he could

leave. (RR 51). During the fight, Mrs. Liles grabbed Mr. Liles, pulled his shorts

and underwear off, grabbed his testicles, and seriously injured him.       (RR 55).

According to Mr. Liles, "she is incredibly strong when she is upset, and there was

no defending yourself against her." (RR 55). As he was trying to leave, Mrs. Liles

knocked him down, grabbed the backpack, and removed the gun from it. (RR 51-

52, 61). First, she pointed the gun at herself, but then pointed it at Mr. Liles. (RR

53).

       Appellant testified that Mr. Liles had been drinking since about 5:00 that

afternoon. (RR 72). They went to dinner about 8:30p.m., and Mr. Liles continued

to drink. (RR 72-73). They argued at the restaurant and got back home about 9:30

p.m. (RR 73). Mr. Liles was upset about the confrontation at the restaurant. (RR

74). Just before 11 p.m., Destany went into the living room and found him on the


                                         4
couch, with his backpack by the front door. (RR 75). He was smoking a cigarette

and told her that he was "getting ready." (RR 75). They began to talk about what

had happened earlier in the evening, attempt to have sex, then physically begin to

fight.    (RR 78-79). Eventually, Destany takes the backpack, says "this is the bag

with the gun in it", and throws it into the bathtub. (RR 81). She attempts to get Mr.

Liles to leave the apartment, but after repeated attempts, takes the gun from the

backpack, points it at herself, and contemplates suicide from about thirty minutes."

(RR 82, 85-87, 97). Mrs. Liles denied having pointed the weapon at Mr. Liles.



                      VII. SUMMARY OF THE ARGUMENT

         In compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978); and

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.-San Antonio, 1984, no pet.),

counsel on appeal is required to discuss any evidence adduced at trial and point out

where error might exist.



                                VIII. ARGUMENT




                                          5
      Point of Error No. 1 (Restated):
      The evidence was legally insufficient to allow for a conviction of
      aggravated assault with a deadly weapon because the State failed to
      prove the essential elements of the offenses.


      Standard for Legal Sufficiency

      Appellant might contend that the evidence is legally insufficient to show the

essential elements of the offenses of aggravated assault with a deadly weapon. Tex.

Pen. Code Ann. §22.02 (Vernon 2015). In addressing legal sufficiency, the court

considers all of the evidence in the light most favorable to the verdict and determines

whether any rational trier of fact could have found all the elements of the offense

beyond a reasonable doubt. The reviewing court must assume that all conflicts in

the testimony were resolved in favor of the verdict of guilty. Jackson v. Virginia,

443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). All evidence admitted at trial

must be considered in a sufficiency review. Porter v. State, 662 S.W.2d 602, 609

(Tex. Crim. App. 1984).

      As to the revocation of community supervision, the appellate standard of

review for legal sufficiency is less rigorous. For probation revocation cases, the

appellate standard of review is whether the trial court abused its discretion.

Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013).


                                           6
          Aggravated Assault with a Deadly Weapon

          The Texas Penal Code states that a person commits an offense if she

intentionally or knowingly commits assault and the person uses or exhibits a deadly

weapon during the commission of the assault. Tex. Pen. Code Ann. §22.02 (Vernon

20 15).     "Assault" is defined in Texas Penal Code §22.0 1 as intentionally or

knowingly threatening another with imminent bodily injury. Aggravated assault is

a second degree felony. Tex. Pen. Code Ann. §22.02(b).


          Although the testimony at trial conflicted, it seems that everyone agrees that

Mrs. Liles had access to the weapon. When the officer arrived on scene, Mr. Liles,

was sitting on the couch and had injuries to his genitalia. (RR 28). There is no

dispute that Mr. Liles had abrasions and scratches around his neck and was bleeding

through his khakis. Shorts. (RR 3 5). Mrs. Liles did not appear to have any injuries.

(RR 37). Mr. Liles testified that Mrs. Liles had the gun and pointed it at him. Officer

Fulcher testified that Mrs. Liles admitted to him that she had pointed the gun at Mr.

Liles to keep him from leaving the apartment. (RR 29).

          Counsel for Appellant concludes that there is no issue as to legal sufficiency

of the evidence.



                                             7
      Point of Error No. 2 (Restated):
      The trial court abused its discretion in sentencing Appellant to four
      years in the Texas Department of Criminal Justice Institutional
      Division.


      In reviewing a trial court's determination of the appropriate punishment in any

given case, a great deal of discretion is allowed the sentencing court. Jackson v.

State, 680 S.W.2d 809, 814 (Tex.Crim.App.l984). A court abuses its discretion

when it acts without reference to any guiding rules or principles so as to render the

conclusion ultimately reached arbitrary, unreasonable, and outside the zone within

which reasonable minds may differ. See Montgomery v. State, 810 S.W.2d 372,380,

391 (Tex.Crim.App.1990). Accordingly, a trial court that imposes a sentence upon

a defendant without having any factual basis for that sentence may well abuse his

discretion. Jackson, 680 S.W.2d at 814. However, if the record reflects that the

judge had evidence before him that he could rely upon in making the assessment of

the sentence that was imposed, the general rule prevails, which provides that a trial

court's discretion is limited only by the maximum sentence allowed by law. Id.;

Tamminen v. State, 653 S.W.2d 799, 803 (Tex.Crim.App.1983).




                                         8
      In Solem v. Helm, 463 U.S. 277, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983), the

United States Supreme Court set out a the three-prong test for proportionality that

included looking at: (1) the gravity of the offense and the harshness of the penalty;

(2) the sentences imposed on other criminals in the same jurisdiction; and (3) the

sentences imposed for commission of the same crime in other jurisdictions. /d. at

292. The Supreme Court re-examined the Solem test in Harmelin v. Michigan, 501
U.S. 947 (1991). It is unclear fromHarmelin whether the Solem proportionality test

survived. See Sullivan v. State, 975 S.W.2d 755, 757 (Tex.App.-Corpus Christi

1998, no pet.).   However, when the Fifth Circuit later analyzed Harmelin, it

concluded:


      we will initially make a threshold comparison of the gravity of [the
      appellant's offense] against the severity of his sentence. Only if we
      infer that the sentence is grossly disproportionate to the offense will we
      then consider the remaining factors of the Solem test and compare the
      sentence received to ( 1) sentences for similar crimes in the same
      jurisdiction and (2) sentences for the same crime in other jurisdictions.
      McGruder v. Puckett, 954 F.2d 313,316 (5th Cir.1992).


      Punishment Excessive

      Appellant might contend that the trial court abused its discretion in assessing

punishment at four years' confinement in this case. Here, the punishment was within

the range set out by law.


                                          9
      Based upon the facts of this case, counsel for Appellant concludes that the

trial court did not abuse its discretion is assessing punishment in this case.




      Point of Error No.3 (Restated):
      Appellant's rights were violated as counsel for Appellant was ineffective.


      The test for ineffective assistance of counsel is to show that the attorney's

representation fell below an objective standard of reasonableness and that this

deficient performance prejudiced the defendant. Ex parte Battle, 817 S.W.2d 81, 84

(Tex.Crim.App. 1991)(citing Strickland v. Washington, 466 U.S. 668, 104 S. Ct.
2052, 80 L. Ed. 2d 674, 1984).

      To prevail on an ineffective assistance of counsel claim, Appellant must

demonstrate that her attorney's representation fell below a reasonable standard of

effectiveness and that the deficient performance was so serious that it prejudiced his

defense. Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984); McFarland v. State, 845 S.W.2d 824, 842 (Tex.Crim.App.l992). To meet

this burden, he must prove by a preponderance of the evidence that his attorney's

representation fell below the standard of prevailing professional norms, and that

there is a reasonable probability that, but for his attorney's deficiency, the result of


                                          10
the trial would have been different. In ruling on an ineffective assistance of counsel

claim, the appellate court considers the totality of the evidence before the jury. Any

allegation of ineffectiveness must be firmly founded in the record, and the record

must affirmatively demonstrate the alleged ineffectiveness. Failure to make the

required showing of either deficient performance or sufficient prejudice defeats the

ineffectiveness claim.

      The appellate court's rev1ew of trial counsel's representation is highly

deferential. There is a strong presumption that the trial attorney's conduct falls

within a wide range of reasonably effective representation.           The burden is on

Appellant to overcome that presumption. He must show specific acts or omissions

that constitute ineffective assistance and affirmatively prove that those acts fall

below the professional norm for reasonableness. The appellate court makes a full

inquiry into trial counsel's strategy or tactics only if, from all appearances after trial,

there is no plausible basis in strategy or tactics for his actions. Ex parte Burns, 60 1
S.W.2d 3 70, 3 72 (Tex.Crim.App.1980). The court does not second-guess counsel's

trial strategy, nor the fact that another attorney might have pursued a different

course. Blatt v. State, 588 S.W.2d 588, 592 (Tex.Crim.App.1979). The fact that

another attorney, even Appellant's counsel on appeal, might have pursued a different

course of action does not necessarily indicate ineffective assistance. Harner v. State,


                                            11
997 S.W.2d 695, 704 (Tex.App.-Texarkana 1999, no pet.).

       Even if he were to prove errors on the part of trial counsel, Appellant would

have to affirmatively prove prejudice.          He would have to prove that his trial

attorney's errors, judged by the totality of the representation and not by isolated

instances of error, denied him a fair trial. It would not be enough for Appellant to

show that the errors had some conceivable effect on the outcome of the proceedings;

he would have to demonstrate that there was a reasonable probability that, but for

his trial attorney's errors, the jury would have had a reasonable doubt about his guilt.

       Counsel on appeal has thoroughly reviewed the trial record, spending a great

deal of time reading both the reporter's record and the clerk's record herein, and

concludes thereafter that no error exists as to ineffective assistance of counsel.



                                    IX. PRAYER

       WHEREFORE, PREMISES CONSIDERED, for the reasons discussed

herein, Appellant respectfully requests that he receive all relief to which he is

entitled.




                                           12
                                              Respectfully submitted,

Of Counsel:                                   ABBOTT LAW OFFICE
                                              1105 S. Taylor Street
                                              Amarillo, Texas 79101

~~O-t-t4/~
                                              (806) 331-5653
                                              (806) 331-5655 (fax)
JM£SL. ABBOTT, JR.                            james@350Hope.com
State Bar Number 24006725
                                              ATTORNEY FOR APPELLANT




                         X. CERTIFICATE OF SERVICE
      The undersigned, attorney for Appellant hereby certifies that a true and correct
copy of the foregoing was on the ZIJ--1- day of October, 2015, served upon all
counsel of record as follows:

        /(a)       by delivery in person;
      -(b)         by agent or courier receipted delivery;
      -(c)         by certified mail, return receipt requested;
      -(d)         by fax.

                                              Attorney for Appellant
James Farren
Randall County District Attorney
2309 Russell Long Blvd.
Canyon, Texas79015




                                         13
                         CERTIFICATE OF COUNSEL

      In compliance with the requirements of Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the undersigned appointed counsel of record
for Destany Liles, on appeal, states that counsel has diligently reviewed the entire
record in this cause and the law applicable thereto, and it is his opinion that the
appeal of the judgment of conviction in this cause is without merit and frivolous
because the record reflects no reversible error. Further, it is the opinion of the
undersigned counsel that there are not grounds of error upon which an appeal can be
predicated.

       The undersigned has mailed a copy of this brief along with a letter outlining
the position of counsel that the appeal is essentially without merit. Also included in
the letter is an advisement that Ms. Liles may review the record and file a pro se
appellate brief, if she so desires.




                                              James L. Abbott, Jr.




                                         14
                     CERTIFICATE OF COMPLIANCE

     The undersigned attorney hereby certifies that this Appellant's Brief contains
3216 words and is in compliance with T.R.A.P. 9.3




                                             James L. Abbott, Jr.




                                        15
             APPENDIX


1.   Judgment in Cause No. 20,498-C
2.   Judgment in Cause No. 24,698-C
                                                CASE No. 20498C           CoUNT
                                                 INCIDENT NO./TRN: 9069210479

THE STATE OF TEXAS                                                          §          IN THE 251ST DISTRICT COURT
                                                                            §
v.                                                                          §
                                                                            §
DESTANY JENEE LILES                                                         §          RANDALL COUNTY, TExAs
                                                                            §
STATE ID NO.: TX 07814163                                                   §

                                        JUDGMENT ADJUDICATING GUILT
Judge Presiding:         BoN.   ANA ESTEVEZ                                 Date Judgment
                                                                            Entered:                   04/27/2015
Attorney for State:      CHARLES D. BLOUNT                                  Attorney for
                                                                            Defendant:                VAN WILLIAMSON
Date of Original Community Supervision Order:                               Statute for Offense:
12/16/2013                                                                  22.02 PC
Offense for which Defendant Convicted:
AGG ASSAULT W/DEADLY WEAPON
Date of Offense:
02/09/2009
Degree:                      Plea to Motion to Adjudicate:         Findings on Motion to Adjudicate:            Findings on Deadly Weapon:
              TRUE·
SECOND DEGREE NOT TRUE:                                                                                         YES, NOT A FIREARM
FELONY                        WAIVED:
Terms of Plea Bargain:
4 YEARS IN THE INSTITUTIONAL DIVISION, TDCJ
Date Sentence                                                      Date Sentence to
Imposed:                      0412712015                           Commence:                            04/27/2015
Punishment and Place
of Confinement:               4 YEARS IN THE INSTITUTIONAL DIVISION, TDCJ.
                                            THIS SENTENCE SHALL RUN             CONCURRENTLY.
          D SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUIIITY SUPERVISION FOR NI A                                         •
                                        Court Costs:         Restitution:         Restitution Pavable to:
                                        SEE BILL                                  0   VICTIM (see below)        0   AGENCYI AGBRT (see below)
$ N/A                                                        $
                                        OF COSTS
Sex Offender Registration Requirements do not apply to the Defendant. TEx. CODE CRIM. PRoc. chapter 62
The age of the victim at the time of the offense was N /A .
                  If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order
Time              From 02/09/2009 to 04/22/2009; 01/14/2014 to 01/14/2014; 04/01/2015 to 04/27/2015
Credited:         If Defendant is to serve sentence in county jail or is given credit toward fine and costs enter duys credited below.
                  N/A DAYS           NOTES: N/A
     AU pertinent IDlormaUon, names and aHessmea.ts indicated above are hl.corpo:nated Into the laacua&• of the judpeat ltelcnr ·b7 nferesaoe.
        The Court previously deferred adjudication of guilt in this case. Subsequently, the Court heard the matter of
Defendant's compliance with and obedience to the terms and conditions of the Court's Order of Deferred Adjudication of
Guilt. The State appeared by her District Attorney.
Counsel/ Waiver of Counsel (select one)                                                      ~1LED
181 Defendant appeared in person with Counsel.
0 Defendant knowingly, intelligently, and voluntarily waived the right to represet!ft.tfilAfti @i.naHu2wdt6tg in open
court.




                                       Document in Unnamed
                                                                       52                          Pare 1 o£2
         After hearing and considering the evidence presented by both sides, the Court FIJq)sTD.POLLO\'t'D(o: (1) The Court
previously found the Defendant to be qualified for community supervision; (2).The Court nBJZRRZD further proceedings, made
no finding of guilt, and rendered nojudgrnent; {3) The Court issued an order p1acing Defendant on community supervision
for a period of6 YEARS;
(4J The Court assessed a fme of$NI A; (5) While on community supetvision, Defendant violated the terms and conditions of
community supervision as set out in the StateJs ORIGINAL Motion to Adjudicate Guilt as follows:
PARAGRAPHS 1
         Accordingly~ the Court GRANTS the State's Motion to Adjudicate the Defendant's Guilt in the above cause. Fmomc
the Defendant committed the offense on the date as noted above, the Court ORDERS, ADJUDGES AND DBCRBBS that
Defendant is GUILTY of the offense. The Court FINDs the Presentence Investigation, if so ordered, was done according to
the applicable provisions of TEX. CODE CRJM. PRoc. art. 42.12 § 9.
         The Court ORDERS Defendant punished as indicated above. The Court ORDEIUI Defendant to pay all fmes, court
costs~ and restitution as indicated above.
         Punishment Options (select onel
~ Confinement in State Jan or Institutional Division.. The Court 0RDJ:RS the authorized agent ofthe State of Texas or
the Sheriff of this County tO take, safely convey, and deliver Defendant to the Director, INSTlTOTIOl'fAL DMSION,
TDCJ. The Court OR.DERS Defendant to be confined for the period and .in the manner indicated above. The Court ORDERS
Defendant remanded to the custody of the Sheriff of thjs county until the Sheriff can obey the directions of this sentence.
The Court ORDERs that upon release from confinement, Defendant proceed immediately to the Randall County District
Clerk. Once there; the Court ORDERS Defendant to pay. or make arrangements to pay, any remaining unpaid fmes, court
costs~ and restitution as ordered by the Court above.
0 County Jan-confinement I Confinement in Lieu of Payment. The Court ORDB'RB Defendant immediately
committed to the custody of the Sheriff of Randall County, Texas on the date the sentence is to commence. Defendant
shall be confined in the Randall County·Jail for the period indicated above. The Court ORDBU that upon release from
confmement, Defendant shall proceed immediately to the Randall County District Clerk. Once there, the Court OJmmts
Defendant to pay, or make arrangements to pay, any remaining unpaid finesJ court costs, and restitution as ordered by
the Court above.
0 Fine Only Payment. The punishment assessed against Defendant is for a J'lJfB OIILY. The Court ORDSRS Defendant to
proceed immediately to the Office of the Randall County Di•trict Clerk. Once there, the Court Otmltita Defendant to pay
or make arrangements to pay all fines and court costs as ordered by the Court in this cause.
         Execution I Suspension or Sentence tselect one)
181 The Court ORDus Defendant's sentence J!:XEOUTED.
         The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                          Furthermore, the rollowing soecialliudings or orders aPPly:
[81Deadly Weapon.
         The Court Fnms Defendant used or exhibited· a deadly weapon, namely, a knife, during the commission of a felony
offense or during immediate flight therefrom or was a party to the offense and knew that a deadly weapon would be used
or exhibited. TEX. CODE CRIM. PROC. art. 42.12 §3g.
0The Court finds that the offense for which Defendant is convicted was committed in, on, or within 1,000 feet of
premises of a school or a public or private youth center.
Ospecial Drivers. License for Sex Offender~
The Court ORDERS Defendant to apply for.an original or renewed Texas Driver's License or personal identification
certificate not later than 30 days after release from confinement or upon receipt of written notice from the: Texas
Department of Public Safety {DPS). The Court further ORDERS Defendant to annually rertew the license or certificate. The
DPS shall place an indication on the Defendant's driver's license or personal identification certificate that the Defendant is
subject to the sex offender registration requirements. The Court ORDBRS the clerk of the Court to aead a copy of this
order to the DPS and to Defendant. T:sx. CoD& CRDI. PR.oc. art. 42.016.


Signed and entered on           Jipft'l

                                                              JUDGE PRESIDING




                                 DbCUmient in Unnamed
                                                           53                        Pa.-2of2....,. • , ......,   ..
THE STATE OF TEXAS      X        Cause No.
        ~..,_L\l~




                     Signature
                     Acting for the          who took
                     the thumbprint immediately to
                     the left hereof on .tbia...
                       -AF'It ~~ 7 ZDI5
                     - - - - - - - d a y of
                                                BILL OF COSTS
THE STATE OF TEXAS                                                                ][                         No.20498C
vs                                                                                ][                         Date of Judgment:
DESTANY JENEE LILES                                                                                          0412712015
                                                                                  J[
Costs accrued in the above entitled cause to date:

Court Cost(basic fees)                                           PEES                     ASSESS               PAID                             DUE
State Consolidated         ---------------------$               133.00                         $133.00                   $133.00                      $0.00

State Jury------------------------------$                         4.00                            $4.00                      $4.00                    $0.00

State Judiciary Support-----------------$                         6.00                            $6.00                      $6.00                    $0.00

State Indigent Defense------------------$                         2.00                            $2.00                       $2.00                   $0.00

State Time Payment----------------------$                        25.00                           $25.00                    $25.00                     $0.00

District Clerk       Filing----------------~--$                  40.00                           $40.00                    $40.00                     $0.00

Record Management-----------------------$                        25.00                           $25.00                    $25.00                     $0.00
Courthouse Security---------------------$                         5.00                            $5.00                      $5.00                    $0.00

Commitment------------------------------$                         5.00                            $5.00                      $5.00                    $0.00

Technology     -----------------------------$                     4.00                                  $                               $                       $

Electronic Fund Support-----------------$                         5.00                                   $                              $                       $

                                                           Subtotal                         $245 .. 00               $245.00                        $0.00
Fees by offense and services performed
Peace Officer- warrant------------------$                        50.00                         $100.00                        $0.00                $100.00

Peace Officer- no warrant---------------$                         5.00                            $5.00                       $5.00                   $0.00
Sheriff Transport---------------------                     $per bill                                     $                              $                       $

State Child Attendant(abuse)------------$ 100.00                                                         $                              $                       $

State DNA-------------------------------$ 250.00                                                         $                              $                       $

State DNA {should be ordered)-----------$ 34.00                                                          $                              $                       $

State DNA (in order-pub/lew,ind.exp)----$                        50.00                                   $                              $                       $
Drug Court{Offense 49PC&49.02&.031)-----$                        60.00                                   $                              $                       $

Bond Approval---------------------------$                        10.00                           $10.00                       $0.00                  $10.00
EMS    (offense 49.04&.09) ------------------$ 100.00                                                    $                              $                       $

Breath Alcohol (offense        ch. 4.9 exc/class CJ - - - - $    22. 50                                  $                              $                       $

Video (offenses under 49.04)------------$ 15.00                                                          $                              $                       $

ST Traffic (enhance to E"el/Transp 545.066 (a) !2) )-$ 30.00                                             $                              $                       $

County Court at Law---------------------$                        15.00                                   $                              $                       $

Attorney fees paid while on probation---per order                                               $800.00                  $800.00                          ****
Fine----------------------------------$ per Order                                             $1000.00                 $1000.00                       $0.00
                                                                    TOTAL                     $2160.00                 $2050.00                    $110.00

        -Attorney fees are not assessed until the court finds the defendant able to pay; pursuant to 26.05(g) TX Code of Crimlnal Procedure.

THE STATE OF TEXAS []I hereby certify the above to be a correct accoUllt ofthe cost
COUNTY OF RANDALL[] chargeable in the above entitled and numbered cause to this date                                                ,\,,\tH11Iu 1111 .
                                                                                                                          ,,,,,,\       Q f R4 '''I;~
Given under my hand and seal of office, at Canyon, Texas, on this the 27.t.h day of A.pril, 2...:::-.Ql~~~
                                                                                                  ••) .•..........:.. ~~-(%
                                                                                             JO CARTER              ~ c._,/                           \  :::
                                                                                             By: Donna Briscoe-rll                                     .: ~ ::::
                                                                                                                     ~~~··.                 '         ~l~ ~
                                                                                                                      -;;.;,; Yn••.
                                                                                                                               u / ••
                                                                                                                                                     ..• 'Y ~
                                                                                                                                                   •• ''-- ~
                                                                                                                        .-: :;:. , 0 ···········         ,- "
                                         ***NOTE other fees mavbeaeplir;data later date*** .        . "'11;11 S'tJ'j,~ \. ,,"''
      Upon this office reviewing the Judgment, Probation Order, Order Deferring Judgment and Order to Pay ~lJJ1u\oPentted
                                             Attorney. By statue otber fees may apply.



                                                                          55
·~·



                                                          CASE No.      24698C                     COUlfT
                                                           INCIDENT No.fTRN:            906945890X

      THE STATE OF TExAs                                                            §           IN THE 25lst District Court
                                                                                    §
      v.                                                                            §
                                                                                    §
      DESTANY JENEE LILES                                                           §           R.AlmALL COUNTY, TExAs
                                                                                    §
      STATE ID No.: TX07814163                                                      §

                JUDGMENT OF CONVICTION BY COURT-WAIVER OF JURY TRIAL
      Judge Presiding:           Box. ANA ESTEVEZ                                   Date Judgment
                                                                                    Ent~red:
                                                                                                             04/27/2015
      Attorney for State:        CHARLES D. BLOUNT                                  Attorney for
                                                                                    Defendant:               VAN WILLLUISO!f
      Offense for which Defendant Convicted:
      AGG ASSAULT W /DEADLY WEAPON
      Charging Instrument:                                                        Statute for Offense:
      INDICTMENT                                                                  22.02 PC
      Date of Offense:
      09/28/2013
      Degree. of Offense:                                                         Plea to Offense:                   Findings on Deadly Weapon:
      SECOND DBGREE FELONY'                                                       GUILTY                             YES, A FIREARM
      Terms of Plea Bargain:
      4 YEARS IN THE INSTITlJTIONAL DMSIQN, TDCJ, AND A $1,000.00 FINE
      Plea to 1st Enhancement                                              Plea to 2nd Enhancement/Habitual
      Paragraph:                                  N/A                      Paragraph:                                     N/A
                                                                           Findings on 2nd
      Findings on   1st   Enhanc::ement
                                                                           Enhancement/ HabitUal
      Paragraph:                                  NIA                      Paragraph:                                     N/A
      Date Sentence                                                        Pate Sentence to
      Imposed:                        04/27/2015                           Commence:                          04/27/2015
      Punishment and Place
      of Confinement:
                                      4 YEARS IN THE INSTITUTIONAL DIVISION, TDCJ
                                                     THIS SENTENCE $BALL RUN            CONCURRENTLY.
               D SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON CO¥MURITY SUPERVISION FOR If/A                                             •
                                                  Cou.rt Costs:      Restitution:         Restitution Paya,ble to:
                                                  SEE BILL
      $ 1,000.00                                                    $N/A                  0    VICTIM(see below)     0   AGBNCY/AGEJIT.{see below)
                                                  OF COSTS
      Sex OffeDder Registration Requirements do not apply to the Defendant. TEx.                         CODE CRitd. ~oc.     chapter 62
      The age of the victim at the time of the offense was N/ A               .
                          If Defendant is to   serve sentence in TDCJ .enter incarceration periods in. chronological order.
      Time                From 09/28/2013 to 09/28/2013; 04/01/2015 to 04/27/2015
      Credited:           If Defendant is to SeiVe sentence in county jail or is given credit toward fine and. costs. enter days crecHted below~
                          N/ADAYS              NOTES: lf/4
      All perthlen~ intormatlon, name• ancl aaaeum.enta indicated above ue. tncorporate4 Into ~he laJSpqe ohhe juilpnent below by 'tefeJ"eace.
               This cause was called for trial in Randall County, Te)(as. The State appeared by ~f ~0ict Attorney.
                Counsel I Waiver of Counsel (select one)
      181   Defendant appeared in person with Coum~el.                        .       .      . . . . . .. I)Q DW ?: \ h
      0     Defendant knowingly, intelligently, and voluntarily waived the right to repteseftl4f;cftPRy~rlS~l itl wn'Ung in open

      ~ Both parties announced ready for triaL Defendant waived the right oftriJlJ by.JU#, ., ··m··~T~
                                                                                              ·, . '"'r;-q:ttJl1bplea indicated
      above. The Court then admoniShed Defendant as reqUired by law. It appeared to 'lltd~~   1 efendant was mentally
                                                                                                                               .~E!'Ut Y
                                                                                                            JL-.:JF~-

                                                                              37
      competent to stand trial, made the plea freely and voluntarily, and was aware of the consequences of this plea. The Court
      received the plea and entered it of record. Having heard the evidence submitted. the Court found Defendant guilty of the
      offense indicated above. In the presence of Defendant, the Court pronounced sentence against Defendant.
               The Court Fnms Defendant committed the above offense and ORDERS. ADJUDGES AND DECREES that
      Defendant is GUILTY of the above offense. The Court FINDs the Presentence Investigation, if so ordered, was done
      according to the applicable provisions of TEX. ConE CRlM. PRoc. art. 42.12 § 9.
               The Court ORDERS Defendant punished as indicated above. The Court. ORDERS Defendant to pay all ftnes, court
      costs, and restitution as indicated above.
               Punishment Options (select one)
      f8l Confinement in State JaU or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or
      the Sheriff of this County to take, safely convey, and deliver Defendant to the Director, INSTITUTIONAL DMSIO!I',
      TDCJ. The Court ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORD&RS
      Defendant remanded to the custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence.
      The Court ORDERS that upon release from confinement, Defendant proceed immediately to the Randall County District
      Clerk. Once there, the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court
      costs, and restitution as ordered by the Court above.
      0 County Jail-confinement I Confinement in Lieu of Payment. The Court ORDBR.S Defendant immediately
      committed to the custody of the Sheriff of Randall County, Texas on the date the sentence is to commence. Defendant
      shall be confined in the Randall County Jail for the period indicated above. The Court ORDERS that upon release from
      confinement, Defendant shall proceed immediately to the Randall County District Clerk. Once there, the Court ORDBRS
      Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by
      the Court above.
      0 Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to
      proceed immediately to the Office of the Randall County . Once there, the Court ORDas Defendant to pay or make
      arrangements to pay all fines and court costs as ordered by the Court in this cause.
               Execution I Suspension of Sentence (select one)
      [8] The Court ORDERS Defendant's sentence EXECUTED.
      0 The Court ORDERS Defendant's sentence of confinement SUSPEJWED. The Court ORDERS Defendant placed on
      community supervision for the adjudged period {above) so long as Defendant abides by and does not violate the terms and
      conditions of community supervision. The order setting forth the terms and conditions of community supervision is
      incorporated into this judgment by reference.
               The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                                               Furthermore, the following special findings or orders apply:
      [8Joeadly Weapon.
               The Court FINDs Defendant used or exhibited a deadly weapon, namely, a firearm, during the commission of a
      felony offense or during immediate flight therefrom or was a party to the offense and knew that a deadly weapon would be
      used or exhibited. TEx. CODE CRIM. PROC. art. 42.12 §3g.
      0The Court finds that the offense for which Defendant is convicted was committed in, on, or within 1,000 feet of
      premises of a school or a public or private youth center.
      0Special Drivers License for Sex Offender:
      The Court ORDERS Defendant to apply for an original or renewed Texas Driver's License or personal identification
      certificate not later than 30 days after release from confinement or upon receipt of written notice from the Texas
      Department of Public Safety {DPS). The Court further ORDERS Defendant to annually renew the license or certificate. The
      DPS shall place an indication on the Defendant's driver's license or personal identification certificate that the Defendant is
      subject to the sex offender registration requirements. The Court ORDERS the clerk of the Court to send a copy ofthis
      order to the DPS and to Defendant. TEx. Con:& CRIM. PR:oc. art. 42.016.

      Signed and entered on ~5 zf'.lf;tq..···-~-.f'-~..1..-~..·l_a                                          ~               BILL OF COSTS                              -
~----------------------~-----------------~--~~-----------~-----------------------
 THE STATE OF TEXAS                             ](           No. 24698C
VS                                                                                     )[                    Date ofJudgment:
DESTANY JENEE LILES                                                                    J(                    04/27/2015
 Costs accrued in the above entitled cause to date:
 Court cost(basic fees}                                               FEES                    ASSESS                               DUE
State Consolidated ----------~----------$ 133.00                                                     $133.00                              $133.00
State Jury------------------------------$                4.00                                             $4.00                                  $4.00
State Judiciary Support-----------------$                6.00                                             $6.00                                  $6.00
State Indigent Defense------------------$                2.00                                             $2.00                                  $2.00
State Time Payment----------------------$ 25.00                                                          $25.00                               $25.00
District Clerk Filing-------------------$ 40.00                                                          $40.00                              $40.00
Record Management-----------------------$ 25.00                                                          $25.00                              $25.00
Courthouse Security---------------------$                5.00                                             $5.00                                  $5.00
Commitment------------------------------$                5.00                                             $5.00                                   $5.00
Technology     -----------------------------$            4.00                                             $4.00                                   $4.00
Electronic Fund Support-----------------$                5.00                                             $5.00                                   $5.00
                                                     Subtotal                                    $254 .. 00                      $254.00
Fees by offense and services performed
Peace Officer- warrant------------------$ 50.00                                                               $                                                  $
Peace Officer- no warrant---------------$                5.00                                             $5.00                                  $5.00
Sheriff Transport--------------------- $per bill                                                              $                                                  $
State Child Attendant(abuse)------------$ 100.00                                                              $                                                  $
State DNA-------------------------------$ 250.00                                                              $                                                  $
State DNA (should be ordered}-----------$ 34.00                                                               $                                                  $
Drug Court(Offense 49PC&49.02&.031}-----$ 60.00                                                               $                                                  $
Bond Approval---------------------------$ 10.00                                                          $10.00                               $10.00
EMS (offense 49.04&09)------------------$ 100.00                                                              $                                                  $
Breath Alcohol (offense ch.49 exc/class C)---- $ 22.50                                                        $                                                  $
Juvenile Delinquency Prev. (offense 28.08)--$ 50.00                                                           $                                                  $
Video (offenses under 49.04)------------$ 15.00                                                               $                                                  $
ST Traffic (enhance to Fel/Transp 545.066 (a) t2 l) -$ 30. 00                                                 $                                                  $
County Court at Law---------------------$ 15.00                                                               $                                                  $

Fine------------------------------------$ per Order                                                $1000.00                           $1000.00
                                                                          TOTAL                    $1269.00                            $1269.00


   • Attorney fees are not assessed until the court finds the defendant able   to pay; pursuant to 26.05(g) TX Code of Criminal Procedure.*

THE STATE OF TEXAS (] I hereby certify the above to be a correct account of the cost
COUNTY OF RANDALL[] chargeable in the above entitled and numbered cause to this date
                                                                                                                           , \ ·. '. ·. \ ! l t : t {I I ~ ' •
Given under my hand and seal of office, at Canyon, Texas, on this the 27th day of Ap(i.l~'--~Qi·:~,.: [ -~-, ··:.1,:,
                                                                                    ~,::::··  /-;~:.
                                                                  JO CARTER        § ~ ,..-·· t~.. -·¥ "·............··
                                                                                                                               S .::..~
    Upon this office reviewing the Judgment, Probation Order, Order Deferring and Order to Pay Court A~~.Wne*''''
                                                                                                           111
                                                By statue other fees may apply.                               1/J/f/1 1111\\\\\\




                                                                      39